Douglas, J.,
concurring. While I agree with the holding of the majority, I am troubled with what appears to be the open-endedness of the decision. In my judgment it would be the better policy of this court to say that for purposes of suit in Ohio, under the. wrongful death statute, viability of an unborn child occurs at a time certain during pregnancy. I deem it important that we be precise in our decision and thereby send to the bench and bar under our jurisdiction a clear message. To do otherwise, it seems to me, will be to encourage the filing of multifarious actions to determine, in a descending manner, what this court means as to when viability occurs. Today’s case says a full-term pregnancy. Tomorrow’s case could be a pregnancy of seven months, then six months and, after that, five months, and so forth.
In addition, I find that the breadth of today’s decision will present some very difficult questions, not only for lawyers who advise their clients, but for doctors, organizations and individuals who are concerned with the question in relationship to Roe v. Wade (1973), 410 U.S. 113.